DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 6, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 14 are allowable over the Prior Art of Record because it fails to teach or suggest a surface property measuring device comprising a surface property measuring instrument that measures a surface property of a measurable surface of a measurable object by performing tracing scanning of the measurable surface while in contact with the measurable surface, the surface property measuring instrument comprising a controller that controls operations of the surface property measuring instrument and the relative 

Claim 15 is allowable over the Prior Art of Record because it fails to teach or suggest a control method for a surface property measuring device having a surface property measuring instrument having a measuring arm that is supported so as to be capable of circular arced movement with a rotary shaft as a pivot point, the method comprising the steps of controlling, via a controller, an orientation and size of the measurement force produced by the measurement force applier by applying to the measurement force applier a control signal that is based on a measurement force instruction that issues an instruction for the orientation and size of the measurement 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakayama (US Pub. No. 2014/0326057) discloses a surface property measuring apparatus comprising a measuring force control module that monitors displacement (Paragraph [0124]). 



Nahum et al. (US 8,898,923) discloses a force sensing arrangement that defines an acceptable force range (Column 16, lines 4 – 25). 

Nakayama et al. (US 9,091,521) discloses a surface texture measuring apparatus comprising a controller configured to calculate the difference between force of the measuring arm in the horizontal position and the arm force in an inclined position (Column 13, lines 28 – 33).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 27, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861